Exhibit 10.7

Xerium Technologies, Inc.

Description of Compensation for Non-Management Directors

Non-management directors receive an annual retainer of $112,000, which will be
paid pursuant to the Xerium Technologies, Inc. Directors’ Deferred Stock Unit
Plan. Under the plan, 50% of the retainer will be paid in the form of a grant of
deferred stock units. Non-management directors will be given the opportunity to
elect to receive the remainder of such retainer in deferred stock units or in
cash. Please see the Directors’ Deferred Stock Unit Plan for additional
information.

The chair of the Audit Committee also receive additional cash compensation at an
annual rate of $10,000 per year, and the chair of the Compensation Committee,
the chair on of the Nominating and Governance Committee, and the Lead
Independent Director each receive additional cash compensation at an annual rate
of $5,000 per year. Directors are also reimbursed for out-of-pocket expenses for
attending board and committee meetings.